EXHIBIT 99.1 This Exhibit 99.1 includes information from Ceradyne, Inc.'s Annual Report on Form 10-K for the fiscal year ended December 31, 2008, adjusted for the retrospective application of Financial Accounting Standards Board Staff PositionAPB 14-1 (“FSP No. APB 14-2”). The information contained in this Exhibit 99.1 does not otherwise reflect events which occurred after February 23, 2009 or modify or update the disclosure in our 2008 Form 10-K.FSP No. APB 14-2 is further discussed below in Note 4 ("Debt and Bank Borrowing Arrangements; Convertible Note and Common Stock Offerings") to our consolidated financial statements, PART
